Citation Nr: 1548495	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-20 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from December 1944 to November 1946.  He died in February 2009, and the Appellant is identified as his step-son and the executor of his estate.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the claim.


FINDINGS OF FACT

1.  The Veteran had VA benefits that were due and unpaid at the time of his death due to a retroactive award of benefits.

2.  The Appellant does not qualify as the Veteran's "child" for the purposes of receiving VA accrued benefits.

3.  The record does not confirm the Appellant bore the expenses of the Veteran's last sickness.


CONCLUSION OF LAW

The criteria for the payment of accrued benefits have not been met.  38 U.S.C.A. 
§ 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000, 3.1002 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Board notes the Appellant was sent correspondence, to include a December 2009 letter, which informed him of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, and what information and evidence will be obtained by VA.  Therefore, the Board finds he was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were added to the claims folder in conjunction with this case.  Further, the record reflects the Appellant was requested on multiple occasions to provide evidence confirming he bore the expense of the Veteran's last illness, but no such evidence has been provided.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street."  If a claimant wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.).  The Appellant did not indicate a hearing was desired in this case.  Consequently, the Board finds that the duty to assist the Appellant has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

In this case, the record reflects the Veteran had VA benefits that were due and unpaid at the time of his death due to a retroactive award of benefits.  Specifically, a December 2009 rating decision found he was entitled to special monthly pension (SMP) based on the need for aid and attendance effective from May 20, 2008, until his death in February 2009.  Therefore, the resolution of this case is whether the Appellant is entitled to payment of these accrued benefits.

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows: (1) Upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 C.F.R. § 3.1000(a).

The Board acknowledges that the Appellant has been identified as the Veteran's stepson, to include records submitted by the Veteran during his lifetime.  However, the term "child," for VA purposes (except insurance), is expressly defined in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57(a).  (Other provisions pertain to adopted children and stepchildren, but all carry the same age requirements.).  In this case, as the Appellant has not indicated and the evidence of record does not demonstrate that he meets the requirements of a "child" of the Veteran for VA accrued benefits purposes; i.e., the record does not reflect he is under the age of 23 or became "permanently incapable of self-support" before attaining age 18.  Rather, documents submitted during the Veteran's lifetime attest that he had no dependent children.  The Appellant has also indicated in the claim for accrued benefits that the Veteran had no other surviving relatives.

The Board acknowledges that the applicable statute further provides that an individual may still be eligible for accrued benefits in the following circumstance: "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial." 38 U.S.C.A. § 5121(a)(6).  In other words, the Appellant is eligible for payment of accrued benefits, but only to the extent as may be necessary to reimburse him for bearing the expense of the Veteran's last sickness and burial.  38 C.F.R. 
§ 3.1000(a)(5).

The Board acknowledges that the Appellant has submitted documents which reflect he did pay burial expenses for the Veteran in the amount of $117.35.  However, the record also reflects that $600 in burial expenses was paid by VA to the Veteran's funeral home, and that this is the maximum amount of burial benefits allowed under the law in cases of a veteran who had no service-connected disability.  See Chapter 23, Title 38 United States Code. 

The Board also notes the Appellant has submitted various documents detailing unpaid expenses of the Veteran at the time of his death.  Nevertheless, despite multiple requests for evidence such as canceled checks to confirm the Appellant was the one who actually paid these expense, no such evidence has been submitted or otherwise received by VA.  Consequently, the Board must find the record does not confirm the Appellant bore the expenses of the Veteran's last sickness.  

The Board acknowledges the Appellant has criticized the length of time it took for VA to award the Veteran's SMP for aid and attendance, and indicated such benefits should have been awarded during the Veteran's lifetime.  In this case, the Board has already acknowledged there were VA benefits due and unpaid to the Veteran based upon the retroactive award of benefits.  However, the resolution of this case is based upon whether the Appellant satisfies the criteria for payment of these accrued benefits.  For the reasons detailed above, the Board must find he does not satisfy the legal requirements for payment of these accrued benefits.  Therefore, the benefit sought on appeal is denied.


ORDER

Payment of accrued benefits is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


